Citation Nr: 0028650	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-30 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected high frequency hearing loss of the left ear.  

2.  Entitlement to an effective date prior to May 29, 1998, 
for entitlement to a permanent and total disability rating 
for nonservice-connected disability pension purposes.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from July 1971 to April 1973.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  By rating decision in July 1997, the RO continued a 
noncompensable rating for service-connected left ear hearing 
loss and also denied entitlement to a permanent and total 
rating for nonservice-connected disability pension purposes.  
A notice of disagreement was received in July 1997, a 
statement of the case was issued in August 1997, and a 
substantive appeal was received in September 1997. 

By rating decision in November 1998, the RO granted 
entitlement to a permanent and total rating for nonservice-
connected disability purposes, assigning an effective date of 
June 1, 1998.  A notice of disagreement was received in 
February 1999.  By rating decision in March 1999, the RO 
determined that the correct effective date was May 29, 1998.  
A statement of the case on the effective date issue was 
issued in April 1999, and a substantive appeal was received 
that same month.  A personal hearing was conducted at the RO 
in July 1999. 

The Board notes that the veteran also initiated an appeal 
from an RO determination finding no new and material evidence 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disability under any diagnosis.  A 
statement of the case was issued in March 2000, but the 
record does not show that a substantive appeal was filed to 
complete the appeal.  Accordingly, that matter is not before 
the Board for appellate review.  38 U.S.C.A. § 7105(a) (West 
1991).  


FINDINGS OF FACT

1.  The veteran's service-connected high frequency hearing 
loss of the left ear results in average pure tone thresholds 
no greater than 45 decibels, with speech recognition no worse 
than 84 percent.  

2.  The November 1998 rating decision granting entitlement to 
a permanent and total disability rating for nonservice-
connected disability pension purposes arose from a claim 
filed on February 12, 1997.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for high frequency hearing loss of the left ear have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.85, Diagnostic Code 6100 (1999), 4.87, Diagnostic Code 
6100 (1998).

2.  The criteria for entitlement to an effective date of 
February 12, 1997, for a permanent and total rating for 
nonservice-connected disability pension benefit purposes have 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing Loss

The veteran is claiming that his service-connected left ear 
hearing loss is more severe and warrants a compensable 
evaluation.  When a veteran is seeking an increased rating 
(as opposed to entitlement to service connection), such an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  With a well-grounded 
claim arises the duty to assist the veteran under 38 U.S.C.A. 
§ 5107(a).  After reviewing the claims file which included 
three VA audiological examinations, the Board finds that the 
evidence as it stands is adequate and that no further action 
is necessary to meet the duty to assist the veteran with this 
claim. 

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  

During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
notes, however, that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to June 
10, 1999, neither the RO nor the Board could apply the 
revised rating schedule to a claim.  VAOPGCPREC 3-2000 (April 
10, 2000). 

Under the old criteria for evaluating hearing impairment the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests are considered. 38 C.F.R. § 
4.85.  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to an increased evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.  The Board has 
compared the previous versions of Table VI and Table VII, and 
the new versions of these tables, and finds that there has 
been no discernable change in them.  Further, it is noted 
that the revisions in the language in 38 C.F.R. § 4.85 do not 
change the method by which Tables VI and VII are interpreted, 
but only describe, in greater detail, how they are applied.  
The Board therefore finds that neither the old nor the new 
version of 38 C.F.R. § 4.85 is more favorable than the other 
in terms of benefit to the veteran.

As to the provisions of section 4.86, in effect prior to June 
10, 1999, it only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  As to the provisions of section 4.86, in effect prior 
to June 10, 1999, it only provided information regarding the 
fact that the evaluations derived from the Rating Schedule 
were intended to make proper allowance for improvement by 
hearing aids.  Under the criteria that became effective in 
June 1999, when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(1999).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral. Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(1999).  Therefore, the new version of 38 C.F.R. § 4.86 could 
potentially be more advantageous to the veteran.   

Turning to the evidence, on the authorized audiological 
evaluation in May 1997, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
40
45
40
LEFT
5
15
50
50
55

Average pure tone thresholds were 31 decibels on the right 
side and 43 decibels on the left side.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 88 percent in the left ear.


On the authorized audiological evaluation in February 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
45
45
40
LEFT
5
15
55
50
55

Average pure tone thresholds were 35 decibels on the right 
side and 44 decibels on the left side.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and of 84 percent in the left ear.

On the authorized audiological evaluation in September 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
45
40
LEFT
10
20
55
55
50

Average pure tone thresholds were 36 decibels on the right 
side and 45 decibels on the left side.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 88 percent in the left ear.

High frequency hearing loss of the left ear results in pure 
tone thresholds no greater than 43 decibels, with speech 
recognition no worse than 84 percent.  These findings warrant 
a noncompensable evaluation.  38 C.F.R. §§ 4.85, Tables VI, 
VII (1999), 4.87, Tables VI, VII (1998).  The Board observes 
in this respect that service connection is in place only for 
the left ear.  However, the veteran is not totally deaf in 
either ear.  Hearing in the non-service connected ears, 
therefore, is treated as normal.  See Boyer v. West, 12 Vet. 
App. 142, 143 (1999); 38 C.F.R. § 4.85(f) (1999).  

As noted earlier, provisions now exist for rating exceptional 
patterns of hearing where pure tone thresholds at each of the 
four specified frequencies is 55 decibels or more or where 
the pure tone thresholds is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  
However, examination has not revealed those patterns in this 
case, and therefore, the provision in question are 
inapplicable to the veteran's claim.

Treatment records associated with the claims file in the 
course of this appeal, moreover, do not evidence that the 
veteran suffers from a disability more significant or 
otherwise inconsistent with that identified during the VA 
examination.  The claims file contains the results of a 
Beltone audiogram submitted in March 1999.  That report is 
undated an unsigned, and the report does not reflect either 
that it was conducted by a state-licensed audiologist or that 
it includes the results of a Maryland CNC speech recognition 
test.  As such, that report is not probative.  Furthermore, 
even taking its findings at face value, application of the 
schedule to those findings does not suggest a higher 
evaluation is warranted.  The report appears in this respect 
to suggest average pure tone thresholds on the left side of 
66.25 decibels and contains what a appears to be a reference 
to a 60 percent speech recognition score, although the report 
does not distinguish between results on the right and left 
side and although there is no indication that any speech 
recognition test was administered utilizing Maryland CNC 
standards.  In view of the consistent findings on VA 
audiometric examinations, the Board finds that there is no 
basis for entitlement to a compensable rating at this time.  

II.  Earlier Effective Date 

As a general rule, for claims for pension received on or 
after October 1, 1984, the effective date of the award of 
pension shall be the date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(1).  By rating decision in 
November 1998, the RO granted found the veteran to be 
permanently and totally disabled for nonservice-connected 
disability pension purposes.  The RO has assigned an 
effective date of May 29, 1998, based upon what the RO 
characterized as an informal claim for benefits filed that 
day.  

However, the claims file reflects that the RO issued a rating 
decision on July 3, 1997, denying non-service-connected 
pension benefits and informed the veteran of the same in a 
letter dated July 15, 1997.  The veteran, thereafter, filed a 
timely notice of disagreement in July 1997.  In August 1997, 
the RO mailed to the veteran a statement of the case 
addressing the issue of entitlement to pension benefits.  
Discussion in the statement of the case pertinent to the 
pension issue included a notation that the veteran's 
condition was complicated by continued alcohol and cocaine 
abuse.  A VA Form 9 was received in either September or 
October 1997.  In this document, the veteran noted that "the 
VA states that my mental problems are exacerbated by alcohol 
and cocaine abuse," but stated that he no longer used those 
substances.  It appears that the RO did not find this to be a 
substantive appeal on the pension issue, but the Board 
disagrees.  Not only did the veteran's reference to specific 
language used by the RO in the statement of the case 
discussion of the pension issue show that he was also 
addressing that issue, the VA Form 9 begins with a comment by 
the veteran that he disagreed "with the VA's decisions 
regarding the two issues in question."  The August 1997 
statement of the case only listed two issues, and one of them 
dealt with pension.  The veteran, therefore, perfected an 
appeal of the July 1997 rating decision in connection with 
his claim for pension benefits, and that appeal remained 
pending in November 1998 when the RO ultimately granted 
pension benefits in this case.  

For purposes of analysis, therefore, the Board looks to the 
claim that gave rise to the July 1997 rating decision.  The 
August 1997 statement of the case, which identified the July 
1997 rating decision as the decision that is the subject of 
appeal, reflects that the veteran filed the claim in question 
on February 14, 1997.  In reviewing the document in question, 
it appears to the Board that one of the date-stamps is 
actually February 12, 1997.  The Board therefore finds that 
it was on February 12, 1997 that the veteran filed the claim 
which ultimately led to the grant of pension benefits.  

The claims file does not reveal an un-adjudicated claim for 
benefits filed prior to February 12, 1997.  The Board 
observes, in this respect, that the RO previously denied a 
claim for non-service-connected pension benefits in January 
1997.  It does not appear that he filed a notice of 
disagreement from that determination.  Instead, the 
communication received on February 12, 1997, asked for 
consideration for pension entitlement and was a claim.  As 
the eventual grant of the benefit sought arose from this 
claim, an effective date of February 12, 1997, is warranted. 

The Board notes here that evidence in the claims file does 
not reflect that the veteran became unemployable within a 
year prior to February 12, 1997, does not reveal that the 
veteran filed a claim for a retroactive award within one year 
of becoming disabled, and does not reveal that the veteran's 
disability precluded him for at least 30 days following the 
date he became permanently and totally disabled from filing a 
disability pension claim.  As such he does not fall within 
the 38 C.F.R. § 3.400(b)(1)(ii)(B) exception to the general 
rule governing the effective date for awards of pension. 


ORDER

Entitlement to a compensable evaluation for service-connected 
high frequency hearing loss of the left ear is not warranted.  
To this extent, the appeal is denied.

Entitlement to an effective date of February 12, 1997 for a 
permanent and total rating for nonservice-connected 
disability pension purposes is warranted.  To this extent, 
the appeal is granted.



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

 

